MARSHALL, CJ.
1. A court created by the constitution has inherent power to define and punish contempts, such power being neccessary to the exercise of judicial functions. Hale v. State, 55 Ohio St., 210, approved and followed.
2. Upon the punishment of persons adjudged guilty of contempt, the courts have inherent power to- impose a penalty reasonably commensurate with the gravity of the offense.
3. Persons having no official relation to a court may be adjudged guilty of contempt of its processes.
4. It is not necessary to an adjudication of contempt that the accused person completely consummate the fraudulent purpose to trans*342gress the dignity and honor of the court. An unsuccessful attempt to do an act which if consummated would be reasonably calculated to bring the cou,rt into disrepute and disrespect is sufficient to justify an adjudication.
5. Where an information is filed against an attorney at law charging the commission of acts constituting a contempt of court and where such acts involve moral turpitude constituting grounds for disbarment and the evidence sustains both the charges of contempt and of disbarment the court may adjudge the respondent guilty of contempt and impose sentence thereon and in the same proceeding enter an order of cancellation of the certificate of such attorney.
(Marshall, CJ., Day, Allen and Matthias, JJ., concur. Eobinson and Jones, JJ., concur in the syllabus and the findings of guilty, except as to the respondent John B. Canfield. Kinkade, J., not participating.)